 1   THE VELEZ LAW FIRM, PC
     MARK VELEZ (SBN 163484)
 2   3010 Lava Ridge Court, Suite 180
     Roseville, CA 95661
 3   Telephone: (916) 686-6600
     Facsimile: (916) 550-9509
 4   Email: velezlaw@live.com
 5   Attorneys for Plaintiff
     KOFI KYEI
 6

 7   JACKSON LEWIS P.C.
     JAMES T. JONES (SBN 167967)
 8   400 Capitol Mall, Suite 1600
     Sacramento, CA 95814
 9   Telephone: (916) 341-0404
     Facsimile: (916) 341-0141
10   E-mail: james.jones@jacksonlewis.com
11   Attorneys for Defendants
     DRAGADOS USA, INC. and
12   LLOYD NEAL
13

14                                  UNITED STATES DISTRICT COURT
15                                EASTERN DISTRICT OF CALIFORNIA
16                                        SACRAMENTO DIVISION
17

18   KOFI KYEI, an individual,                               Case No. 2:17-CV-01875-WBS-CKD
19                  Plaintiff,
                                                             STIPULATION AND [PROPOSED]
20          v.                                               ORDER EXTENDING TIME TO
                                                             COMPLETE DISCOVERY AND
21   DRAGADOS USA, INC., a Delaware                          DISPOSITIVE MOTIONS
     Corporation, LLOYD NEAL, an individual;
22   and DOES 1 through 100, inclusive.
23                  Defendants.
24

25          Plaintiff Kofi Kyei (“Plaintiff”) and Defendants Dragados USA, Inc. and Lloyd Neal
26   (“Defendants”) (collectively, “the Parties”), by and through their undersigned counsel, hereby
27   stipulate and agree as follows:
28   ///
                                                         1
             Stipulation and Proposed Order Extending Time to Complete Discovery and Dispositive Motions
 1            WHEREAS, counsel for Plaintiff, Mark Velez of The Velez Law Firm, PC, substituted
 2   into this case on or about October 30, 2018;
 3            WHEREAS, the deposition of Plaintiff Kofi Kyei was postponed upon request from
 4   Plaintiff’s former attorney of record because Plaintiff resides out of state and Plaintiff’s former
 5   counsel wanted to attempt to resolve the matter through negotiation before incurring the expense
 6   of a deposition;
 7            WHEREAS, counsel for Defendants agreed to the request of Plaintiff’s counsel, but the
 8   parties were not able to resolve the matter;
 9            WHEREAS, Plaintiff’s new counsel of record needs additional time to complete
10   necessary discovery and counsel for Defendants does not oppose such;
11            THEREFORE, the Parties stipulate and agree, through their respective counsel, that
12   should the Court so approve, the Parties shall complete all discovery and shall file any dispositive
13   motions by not later than January 31, 2019.
14   Dated: November 15, 2018                                  THE VELEZ LAW FIRM PC
15                                                             By: /s/ Mark Velez [as authorized on 11.15.18]
                                                                     Mark Velez
16                                                             Attorneys for Plaintiff
                                                               KOFI KYEI
17
     Dated: November 21, 2018                                  JACKSON LEWIS P.C.
18
                                                               By: /s/ James T. Jones
19                                                                   James T. Jones
                                                               Attorneys for Defendants
20                                                             DRAGADOS USA, INC. and LLOYD NEAL
21                                                     ORDER
22            Based upon the foregoing stipulation of the Parties, and good cause appearing therefor,
23            IT IS HEREBY ORDERED:
24            The Parties shall complete all discovery and shall file any dispositive motions by not later
25   than January 31, 2019.
26   Dat   Dated: November 28, 2018ed:     November 28, 2018

27

28
                                                           2
               Stipulation and Proposed Order Extending Time to Complete Discovery and Dispositive Motions
